Citation Nr: 1632774	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired mental disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from June 1991 to June 1993 and, as a member of the Oregon Army National Guard, with the U,S, Army from May 2009 to May 2010.  The latter tour included service in Iraq. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon that denied service connection for an adjustment disorder.

The Veteran appeared at a Board hearing at the RO in March 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  At the hearing, the Veteran requested leave to submit additional evidence related to his claim after the hearing, and he waived initial RO review and consideration of the evidence.  Thus, the Board may consider the evidence without the necessity for a remand.  38 C.F.R. § 20.1304 (2015).  The Veteran also requested a local hearing before an RO decision review officer (DRO).  An Informal Conference was held in lieu of a hearing.  


FINDING OF FACT

The weight of the evidence is against a finding of a currently diagnosed acquired mental disorder that is due to injury or disease incurred in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for an acquired mental disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015), 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the April 2011 rating decision, via a February 2011 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, neither the Veteran nor his representative has asserted any notice error or prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA and Vet Center outpatient records, and the C&P examination reports are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  At the Hearing, the Veteran's representative asserted that at least the February 2011 examination was inadequate.  As discussed in detail later in this decision, however, the Board finds that the examiner fully considered the Veteran's reported history and provided a clear rationale for the diagnosis and opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran was afforded another examination in August2013.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may consider the merits of the appeal without prejudice to the Veteran.
Service connection - General Requirements

To establish a right to compensation for a present disability, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5) as the governing criteria for diagnosing PTSD.  At the time the Veteran's case was certified to the Board, DSM-IV was the governing directive.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the Board hearing, the Veteran's representative asserted that the examiner at the February 2011 examination did not fully consider whether the Veteran feared terrorist or enemy hostile action while in Iraq.  The examination report (02/10/2011 VBMS-VA Examination) reflects, however, that the examiner fully considered that area, as well as others.  The examination report reflects that when asked what led to apply for VA compensation for PTSD, the Veteran reported that after his return from Iraq, his relationship with his wife went downhill, he was unable to find a job, and he was arrested for disorderly conduct after a fight with his wife, but the charges were dropped.  He reported further that his anger was really big, and that his patience was really small.  He complained that he was highly vigilant when in public, and his sleep was poor since his service in Iraq.

The examiner noted that although the Veteran spoke rapidly, it was necessary to ask repeated questions in order to obtain details about his life.  The Veteran denied any childhood trauma, though he did report that his alcoholic mother kicked him out of the house when he was a teenager.  He then lived with his former stepfather.  The examiner noted a July 2010 post-service assessment by a VA psychologist mentioned an earlier diagnosis of PTSD due to childhood trauma, even though the Veteran did not recall what childhood trauma may have befallen him.  (01/04/2011 VBMS-Medical Treatment-Government Facility, pp. 18-19)

The Veteran reported that during his tour in Iraq he performed convoy security, route clearance, and base security.  He denied having personally engaged in combat.  The Veteran reported one occasion when three rockets hit the base, but none exploded.  He actually was aware of only one, however, because he was on guard duty and heard others call "incoming," and he helped others find bunkers.  He did not feel that his life was threatened at the time; he could not recall any event which occurred in Iraq which threatened his life; he was not exposed to road-side bombs or dead bodies; he did not recall feeling particularly frightened while in Iraq, but he was highly vigilant while driving down the road and passing other vehicles.  The examiner noted that due respect to the Veteran's service in a combat zone, he did not appear to have been involved in military activity or life-threatening events which might cause PTSD symptomatology.  The examiner noted further that, based on the discussion with the Veteran at the examination, he did not appear to have been sufficiently fearful of hostile military or terrorist activity to potentially develop PTSD symptoms.  The examiner noted the Veteran's report of highly stressful post-service marital discord which caused a lot of anger.  When the examiner asked the Veteran why he had had so many jobs, the Veteran responded that he got bored.  The Veteran reported that the incident that triggered his arrest was when he found out his former wife had not paid off his debts with the money he earned.

When asked about the affect his Iraq war experiences had upon him currently, the Veteran explained that he wished he was back in Iraq, as he would not have to deal with the problems he currently faced.  Although the hours were bad, the routine was nice, and he would not have to deal with the problems he currently had.  He complained of sleep disturbance and feeling tired, but he denied intrusive thoughts or nightmares related to Iraq.  The Veteran reported that he felt anxious and worried about his ability to support himself and maintain shelter.

The examiner opined that, with due respect to the Veteran's service in a
combat zone, he did not appear to have been involved in combat sufficient to potentially cause symptoms of PTSD.  He did not describe fear of military or hostile terrorist activity which might cause symptoms of PTSD; he did not describe symptoms which met the criteria for PTSD.  Instead, the Veteran had difficulty adjusting to difficult social circumstances, including the breakdown of his third
marriage and financial difficulties to which he had responded to with signs of depression and anxiety.  The examiner diagnosed adjustment disorder with mixed emotional features.
 
The examiner noted that the Veteran did not report symptoms that met the DSM criteria for a diagnosis of PTSD.  Id. at 5.  The examiner noted the Veteran's treatment at a Vet Center but noted further that those records were not available for review.

In his Notice of Disagreement (07/11/2011 VBMS), the Veteran denied that he told the examiner that he did not feel threatened while in Iraq.  In other written submissions, the Veteran's representative asserted that since the examination report and the Veteran's Vet Center records considered the prospect of PTSD due to childhood trauma, service connection via aggravation should have been considered.  In light of these factors, another examination was arranged.

The July 2013 examination report (08/15/2013 VVA-C&P Exam) reflects that the examiner reviewed the claims file and considered all prior records, to include the February 2011 examination report and July 2010 assessment.  The sole Axis I diagnosis the examiner rendered was alcohol abuse, as the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner specifically noted that the Veteran did not have more than one mental disorder.  Per her review of the Veteran's records and the examination interview, the examiner noted that a common theme throughout the record was the Veteran's belief that he had been picked on, singled out, or treated unfairly, to include during his tour in Iraq.  The examiner noted a post-deployment wherein the Veteran reported trouble sleeping, and that he felt down at times.  Nonetheless, the examiner noted that the Veteran denied symptoms of PTSD and reported at the February 2011 examination that his Iraq tour was a fairly calm deployment.  As concerns the July 2010 assessment and the notation that the Veteran did not recall what childhood trauma may have befallen him, the examiner noted that it is not unusual for one not to be able to recall childhood trauma, and that the Veteran may have been subject to emotional abuse by his mother and siblings.

The examiner noted that the Veteran had not taken the psychotropic medications that were prescribed for him for depression or anxiety, and that he had not been hospitalized for mental symptomatology.  Instead, he had been involved in marital counseling.  When the examiner inquired into the Vet Center notation that the Veteran was seeing a private counselor, the Veteran stumbled and did not seem to know what the examiner was talking about.

At the July 2013 examination, the examiner noted that the Veteran was alert, polite, and cooperative.  After the interview and administration of the Minnesota Multiphasic Personality Inventory-II (MMPI-II) to the Veteran, the examiner opined that the Veteran was a poor historian and that he over-indorsed symptomatology to try and appear to have pathology.  The examiner noted that the Veteran's actions invalidated the test results.  For example, on one scale, the Veteran's responses indicated that he was psychotic which, the examiner noted, the Veteran clearly is not.  The examiner noted that prior to starting the inventory she warned the Veteran of the type answering that would invalidate the test.  When the examiner reviewed all of the Veteran's reports, and all the type events he was not exposed to while in Iraq, the examiner opined that the Veteran did not appear to have been sufficiently fearful of hostile military or terrorist activity to potentially develop PTSD, nor had the Veteran suffered post-military stressors severe enough to cause PTSD.  When the examiner asked the Veteran how his Iraq experience affected him currently, the Veteran responded that he wished he was back in Iraq.  

The examiner noted that the Veteran tried very hard to convince her that he had PTSD; but "if he does, it is of a childhood origin (mentioned in the record), and not due to being an infantryman in the service."  (Emphasis added)  The examiner opined that, just as the prior examiner concluded, all of the Veteran's many claimed stressors were not sufficient to cause PTSD.  The examiner referenced the many contradictions throughout the claims file and in the interview that the Veteran could not be deemed credible.  Further, the Veteran invalidated the MMPI-II.  The examiner noted that the diagnosis of PTSD of record was made on the basis of self-report by an unreliable historian without the benefit of the claims file, historical data, and psychometric testing.  The Veteran does not meet the criteria of traumatic experience and helplessness, and the reexperiencing, avoidance, and hypervigilance criteria.  Further, the examiner noted, the Veteran abused alcohol, which was the sole Axis I diagnosis.  (08/15/2013 VVA-C&P Exam, pp. 33-38).

Regarding the subject of PTSD due to childhood trauma, the Board notes that the examiner stated "if."  Hence, there is no issue as to whether the Veteran's active service aggravated an existing acquired mental disorder.  Indeed, being sound at entry a showing of clear and unmistakable evidence of preexisting disability would be required to rebut such soundness.  38 U.S.C.A. § 1111.  No such clear and unmistakable evidence exists here.  The examiner also opined that the Veteran's reported symptoms were due to marital discord and financial concerns.  As noted, the sole diagnosis is alcohol abuse.  Alcohol abuse or dependence is not subject to service connection.  See 38 C.F.R. § 3.301(c)(2).

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.304(f).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for an acquired mental disorder, to include PTSD, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


